United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Williamstown, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-418
Issued: September 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 6, 2006 appellant filed a timely appeal from the November 17, 2006
decision of the Office of Workers’ Compensation Programs to reduce his compensation for
failure to participate in vocational rehabilitation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the reduction of appellant’s compensation.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation under
5 U.S.C. § 8113 for failure, without good cause, to participate in vocational rehabilitation.
FACTUAL HISTORY
On May 1, 1999 appellant, then a 39-year-old postal clerk, filed an occupational disease
claim alleging that he developed right arm, hand and elbow problems following the
rearrangement of his workstation, which required more reaching and holding. On June 29, 1999
he began working in a light-duty position. Appellant stopped work on September 27, 1999 and
has not returned. The Office accepted his claim for bilateral\lateral epicondylitis and right

medial epicondylosis. Appellant underwent a right elbow arthroscopy on June 9, 2000 and a
right ulnar nerve decompression with submuscular anterior transposition on March 20, 2001.
On November 23, 2004 the Office referred appellant for a second opinion evaluation by
Dr. Jonathan C. Thatcher, a Board-certified orthopedic surgeon, who conducted an examination
on January 5, 2005. Following a physical examination of appellant’s upper extremities and a
review of the medical history, Dr. Thatcher diagnosed cumulative trauma disorder or overuse
syndrome developed by the repetitive use of his elbows, wrists and ulnar and median nerves. He
stated that appellant’s elbow and nerve entrapment were related to his federal employment, but
that his shoulder symptoms were not. Dr. Thatcher noted that appellant continued to have
symptoms that would restrict him from using his upper extremities to work. He reported that
appellant would be “happy to return to work if he had a job such as a supervisor that would not
require any use of his upper extremities” but felt that he was unemployable in the type of work
he had always done, which required use of his arms in a very physical manner. Dr. Thatcher
noted that appellant “seemed to amplify symptoms during the course of the interview.” He could
not explain appellant’s poor clinical response to the cubital tunnel release given the normal
findings of electromyography (EMG) scans done after the surgery. On the attached work
capacity evaluation form, Dr. Thatcher provided restrictions completely restricting the use of
appellant’s arms but allowing up to eight hours per day of walking, sitting, standing, twisting,
bending, squatting, kneeling and climbing. He based the restriction against using the arms on
appellant’s opinion of his own capacity.
On May 17, 2005 the Office requested a clarification from Dr. Thatcher to determine
which of his findings were based on his own medical opinions and which came from appellant.
In a June 2, 2005 supplemental report and revised work capacity evaluation form, Dr. Thatcher
noted that the objective findings were usually scant with this type of condition because pain is
the predominant symptom and it is completely subjective. He also stated that the usual objective
tests, including grip strength and trigger points on palpitation, are essentially subjective and can
be modified by a patient’s efforts. Dr. Thatcher stated that appellant could use his hands for
some limited work. He stated that appellant could perform tasks such as handling paper and the
telephone, but could not lift more than 5 or 10 pounds infrequently and could not use his hands
or arms repetitively. On the work capacity evaluation form, Dr. Thatcher limited appellant to
one-hour-per day of repetitive use of his wrists and elbows and minimal pushing, pulling and
lifting up to 5 to 10 pounds.
On August 23, 2005 the Office provided the employing establishment with
Dr. Thatcher’s work restrictions and inquired whether a light-duty position was available. On
December 19, 2005 the employing establishment advised that it was unable to find a medically
suitable position for appellant and recommended that he be referred to a vocational rehabilitation
program.
The Office referred appellant to the vocational rehabilitation program on
March 20, 2006.
On March 28, 2006 Vocational Counselor Susan Delf contacted appellant and made
arrangements for an initial interview on April 6, 2006. Appellant told Ms. Delf that he
considered himself to be totally disabled. During the initial interview, he stated that he was
totally disabled from any type of work because the problems with his upper extremities bothered
him during walking, writing, computer use, driving and all activities involving use of the hands.

2

Appellant contended that his fine motor skills were affected by his symptoms, making it easier to
carry a log than tear a paper towel off of the roll. He reported that at home he mowed the lawn
with a riding mower with some difficulty, drove short distances, used the telephone, took care of
laundry and cooking and maintained the wood stove. Appellant stated that he wore elbow pads
to keep his elbows from contacting surfaces, which caused pain. He could no longer do
household painting, heavy chores or basketball coaching. Ms. Delf stated that appellant was
obviously impaired, but was able to do many activities and walk briskly.
Ms. Delf reported that career options were not discussed because appellant “was adamant
that he [was] not interested in vocational rehabilitation services.” Appellant told her that he was
disabled and was going to stay disabled. He stated that he was anticipating surgery on his left
elbow and that his symptoms would interfere with maintaining employment. Appellant
explained that if he began working he would lose his workers’ compensation and Social Security
disability payments and medical benefits, which he needed to care for his sight and hearing
impaired twin daughters. He also stated that he had difficulty opening doors and driving and that
employers did not want to hire people with disabilities. When Ms. Delf asked appellant to
consider the option of a new career direction, he said that he could not undergo training because
he was not “academic” and had always worked with his hands.
By letter dated May 3, 2006, the Office informed appellant that his failure to cooperate in
the vocational rehabilitation process could result in the reduction of his compensation to zero. It
found that the medical evidence provided by Dr. Thatcher did not support the contention that
appellant was totally disabled for work. The Office stated that if he continued to obstruct the
“essential preparatory efforts” of interviewing, testing, counseling, guidance and work
evaluations, it would assume that the vocational rehabilitation would have resulted in a return to
work with no loss of wage-earning capacity. Under 20 C.F.R. § 10.519, this would result in a
reduction of appellant’s compensation to zero for all periods of noncompliance and would affect
his health benefits and optional life insurance premiums. The Office directed appellant to
contact Ms. Delf within 30 days and make a good faith effort to participate in the rehabilitation
process. It allowed him 30 days to provide a good reason for not participating in rehabilitation
and informed him that following review of such materials, it would take appropriate action
without providing further notice.
On May 24, 2006 appellant responded to the Office. He contended that he could not
participate in vocational rehabilitation because of his physical condition. Appellant challenged
the use of Dr. Thatcher’s report to find that he was only partially disabled. He noted that, in the
January 5, 2005 report, Dr. Thatcher stated: “The patient continues to have symptoms that
would restrict him from using his upper extremities in the workplace.” Appellant stated that his
condition had worsened since January 2005, noting that he had undergone surgery on his left
elbow on April 26, 2006. He stated that he had been disabled for six years and that both his
doctors and the Social Security Administration found him to be disabled.
Appellant submitted medical reports and documentation from January 2002 to May 2006.
On January 23, 2002 Dr. Richard L. Uhl, a Board-certified orthopedic surgeon, stated that,
despite nerve tests that showed no specific abnormalities, appellant had not improved following
surgery. He suspected that appellant had neuritis and recommended that he be evaluated for pain
management treatment. Dr. Uhl stated that appellant was disabled and unable to use his arms in

3

any capacity. He opined that appellant was unable to work “based on the jobs that [were]
available to him.” On June 5, 2002 Dr. Uhl reported that appellant continued to have difficulties
with severe pain in his wrist, elbows and shoulders that was related to his employment. He
stated that there had been some improvement in the right elbow, but that appellant still had
considerable discomfort. Dr. Uhl noted numbness, burning and tingling in both of appellant’s
hands and the development of impingement, arthritis and spurring in his right shoulder. On
November 20, 2002 he reported that the Office had approved pain management and carpal tunnel
releases. Dr. Uhl stated that appellant’s shoulder condition, which had not been accepted by the
Office, was his major problem. He opined that appellant continued to be disabled and unable to
work.
Dr. Paul J. Donovan, an osteopath, reported on April 27, 2005 that appellant had
increasing pain and swelling in his left elbow. He stated that appellant had been using his arms
minimally, but that he had done some recent yard work. Dr. Donovan noted tenderness and
swelling of the lateral epicondyle and diagnosed left lateral epicondylitis, which he treated with
injections. On June 3, 2005 he reported that the shots had not been very successful and
prescribed physical therapy.
Appellant included a March 7, 2003 letter from the Social Security Administration
accepting his disability. A May 9, 2006 slip from Dr. Suk Namkoong, a Board-certified
orthopedic surgeon, indicated that appellant had surgery on April 26, 2006 and was in a cast until
May 9, 2006. A May 17, 2006 letter from Dr. Uhl’s office indicated that it no longer participated
in federal workers’ compensation claims.
On June 21, 2006 Ms. Delf closed appellant’s vocational rehabilitation case, with the
possibility of future reopening, because of his refusal to participate in the process. On July 28,
2006 the Office requested that Dr. Namkoong provide an opinion, based on objective medical
findings, of appellant’s work capacity. It informed him that this determination would be used as
part of the attempt to return appellant to work. The Office also requested copies of all relevant
operative reports and progress notes.
On August 7, 2006 Dr. Namkoong responded that he was unable to provide any part of
appellant’s medical record that was not related to the workers’ compensation claim because he
had not received permission to release that information. He stated that the Office already had
notes related to treatment of the workers’ compensation claim. Dr. Namkoong stated that he
would conduct the requested work capacity examination only if appellant agreed to it and the
Office submitted prepayment.
By decision dated November 11, 2006, the Office reduced appellant’s compensation
because of his refusal to participate in vocational rehabilitation. It stated that, in light of the
information that appellant provided about his recent surgery, it had requested an updated work
capacity evaluation from Dr. Namkoong. The Office found that, because Dr. Namkoong did not
provide the requested information, there was no medical evidence in the record to outweigh
Dr. Thatcher’s rationalized opinion that appellant was only partially disabled. It found that
appellant had not shown good cause for his refusal to comply with the vocational rehabilitation
effort. The Office reduced appellant’s compensation to zero under the provisions of 5 U.S.C.

4

§ 8113(b) and 20 C.F.R. § 10.519 for the duration of his noncompliance or until he showed good
cause for not complying.
LEGAL PRECEDENT
Section 8104(a) of the Federal Employees’ Compensation Act1 pertains to vocational
rehabilitation and provides: “The Secretary of Labor may direct a permanently disabled
individual whose disability is compensable under this subchapter to undergo vocational
rehabilitation. The Secretary shall provide for furnishing the vocational rehabilitation services.”2
Under this section of the Act, the Office has developed procedures that emphasize returning
partially disabled employees to suitable employment and determining their wage-earning
capacity.3 If it is determined that the injured employee is prevented from returning to the dateof-injury job, vocational rehabilitation services may be provided to assist returning the employee
to suitable employment.4 Such efforts will be initially directed at returning the partially disabled
employee to work with the employing establishment.5 Where reemployment at the employing
establishment is not possible, the Office will assist the claimant to find work with a new
employer and sponsor necessary vocational training.6
In section 8113(b) the Act further provides: “If an individual without good cause fails to
apply for and undergo vocational rehabilitation, when so directed under section 8104” the Office,
after finding that in the absence of the failure, the wage-earning capacity of the individual would
probably have substantially increased, “may reduce prospectively the monetary compensation of
the individual in accordance with what would probably have been his wage-earning capacity in
the absence of the failure, until the individual in good faith complies” with the direction of the
Office.7 Under this section of the Act, an employee’s failure to willingly cooperate with
vocational rehabilitation may form the basis for termination of the rehabilitation program and the
1

5 U.S.C. §§ 8101-8109.

2

5 U.S.C. § 8104(a).

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.2 (August 1995).
4

Id. The Office’s regulation provides: “[i]n determining what constitutes ‘suitable work’ for a particular
disabled employee, [the Office] considers the employee’s current physical limitations, whether the work is available
within the employee’s demonstrated commuting area, the employee’s qualifications to perform such work and other
relevant factors.” 20 C.F.R. § 10.500(b).
5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.3 (August 1995). The Office’s regulation provides: “The term ‘return to work’ as used in this
subpart is not limited to returning to work at the employee’s normal worksite or usual position, but may include
returning to work at other locations and in other positions. In general, the employer should make all reasonable
efforts to place the employee in his or her former or an equivalent position, in accordance with 5 U.S.C.
§ 8151(b)(2).” 20 C.F.R. § 10.505.
6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.3 (August 1995).
7

5 U.S.C. § 8113(b).

5

reduction of monetary compensation.8
regulation states:

In this regard, the Office’s implementing federal

“If an employee without good cause fails or refuses to apply for, undergo,
participate in, or continue to participate in a vocational rehabilitation effort, when
so directed, [the Office] will act as follows -(a) Where a suitable job has been identified, [the Office] will reduce the
employee’s future monetary compensation based on the amount which
would likely have been his or her wage-earning capacity had he or she
undergone vocational rehabilitation. [The Office] will determine this
amount in accordance with the job identified through the vocational
rehabilitation planning process, which includes meetings with the [Office]
nurse and the employer. The reduction will remain in effect until such
time as the employee acts in good faith to comply with the direction of
[the Office].
(b) Where a suitable job has not been identified, because the failure or
refusal occurred in the early but necessary stages of a vocational
rehabilitation effort (that is, meetings with the [Office] nurse, interviews,
testing, counseling, functional capacity evaluations and work evaluations),
[the Office] cannot determine what would have been the employee’s
wage-earning capacity.
(c) Under the circumstances identified in paragraph (b) of this section, in
the absence of evidence to the contrary, [the Office] will assume that the
vocational rehabilitation effort would have resulted in a return to work
with no loss of wage-earning capacity and [the Office] will reduce the
employee’s monetary compensation accordingly (that is, to zero). This
reduction will remain in effect until such time as the employee acts in
good faith to comply with the directions of [the Office].”9
ANALYSIS
The Office referred appellant to vocational rehabilitation on March 28, 2006 on the basis
of the January 5 and June 2, 2005 medical opinions of Dr. Thatcher, a Board-certified orthopedic
surgeon. In his initial meeting with Ms. Delf, his assigned vocational counselor, appellant stated
that he would not participate in rehabilitation because he believed himself to be totally disabled.
Appellant contended that Dr. Thatcher’s January 5, 2005 report was not indicative of his
current work capacity as his physical condition worsened, necessitating surgery in April 2006.
The record establishes that Dr. Namkoong operated on appellant’s left elbow on April 26, 2006
8

See Wayne E. Boyd, 49 ECAB 202 (1997) (the employee failed to cooperate with the early and necessary stage
of developing a training program).
9

20 C.F.R. § 10.519.

6

and that he was in a cast until May 9, 2006. The Office requested information from
Dr. Namkoong about the operation and appellant’s current work capacity in order to determine
the appropriateness of vocational rehabilitation. When Dr. Namkoong did not respond the Office
took no further steps to make a determination as to appellant’s postoperative work capacity. The
Office based its November 2006 decision of reducing appellant’s compensation on
Dr. Thatcher’s January and June 2005 reports.
The Board finds that Dr. Thatcher’s reports, which were based on an examination
conducted in January 2005, are not sufficiently probative to support the Office’s reduction of
compensation. The change in appellant’s condition from January 2005, notably his April 2006
surgery, diminished the relevance of Dr. Thatcher’s reports as to appellant’s current work
capacity. The examinations by Dr. Thatcher were over one year old by that time. The Board has
held that the Office must obtain reasonably current medical evaluations to make wage-earning
capacity decisions.10 Dr. Thatcher’s reports were no longer indicative of appellant’s current
physical condition. The Office should have referred appellant for another physical examination
to determine his current work capacity prior to reducing his compensation for failure to
participate in vocational rehabilitation. The Board finds that appellant’s arguments based on his
changed condition, evidenced by his April 2006 surgery, were supportive of his claim that he had
good cause to refuse to participate in vocational rehabilitation.
CONCLUSION
The Board finds that the Office did not properly reduce appellant’s compensation under
5 U.S.C. § 8113 for failure, without good cause, to participate in vocational rehabilitation.

10

See Carl Green, 47 ECAB 737 (1996); Anthony Pestana, 39 ECAB 980 (1988).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 17, 2006 is reversed.
Issued: September 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

